Dismissed and Memorandum Opinion filed October 13, 2015.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00808-CR

                       GEORGE CASTILLO, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1436257

                 MEMORANDUM                      OPINION


      After a plea of guilty, appellant was convicted of the offense of assault of a
family member and sentenced to 30 days in the Harris County Jail on December
11, 2014. No timely motion for new trial was filed. Appellant’s notice of appeal
was not filed until August 31, 2015.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal which complies with the requirements of Rule 26
is essential to vest the court of appeals with jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2